DETAILED ACTION
This is a non-final office action in response to communications on 10/28/2021.  Claims 1-3, 5-7, 9-21 are pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/2021 is being considered by the examiner.
Non-English documents have been considered in as much as the translated portions and drawings provided (see MPEP 609).

Response to Arguments
	No argument was presented in REMARKS of 10/28/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahishi (US 5,815,880) in view of MATSOMOTO et al. (US 2014/0041145).
Regarding claim 1, Nakahishi teaches:
	a body having a front; 
a driving unit configured to move the body; 

a controller configured to: 
(at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C, claim 19 discuss the robot is self-guided therefore at least the robot is a controller);
in response to the obstacle being sensed, control the driver to perform a first alignment so that the front of the body is substantially aligned to the obstacle for both a left and a right of the front of the body to face the obstacle (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss at least scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall, discuss steps 4a-4m and more steps of aligning including steps where the front of the robot is parallel but not touching the wall, reading on aligned to the wall, discuss “The robot continues cleaning by repeating the same operation each time it reaches a wall or other obstacle”), and 
	wherein, while the cleaning robot is in area containing the obstacle includes while the front of the body is aligned to the obstacle (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss at least scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall, discuss steps 4a-4m and more steps of aligning including steps where the front of the robot is parallel but not touching the wall, reading on aligned to the wall, discuss “The robot continues cleaning by repeating the same operation each time it reaches a wall or other obstacle”);

	while the cleaning robot is in area containing the obstacle, the controller is configured to increase a suction force of the cleaning robot;
	However, MATSOMOTO et al. teaches:
	while the cleaning robot is in area containing the obstacle, the controller is configured to increase a suction force of the cleaning robot (at least fig. 6 [0060]-[0068] discuss wall 92, discuss “increases suction power” when is in dust zones 96 and 97) to clean ([0060]-[0068]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Nakahishi wherein while the cleaning robot is in area containing the obstacle, the controller is configured to increase a suction force of the cleaning robot as taught by MATSOMOTO et al. to clean.

Regarding claim 5, Nakahishi teaches:
wherein the controller is configured to control the driver to rotate the body on a center of rotation calculated according to a distance to the obstacle (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall;    discuss after fig. 4(a) is complete, then proceed to scenario of figs. 4(a)-4(i);     discuss after fig. 4(i) is complete, proceed to scenario of figs. 4(j)-4(k);    discuss rotating on center of rotation P when robot is away from the wall );

	Regarding claim 6, Nakahishi teaches:

In addition and in the alternative, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Nakahishi wherein based on a width of the obstacle being wider than or equal to a reference width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In this case, the prior arts already teaches wherein based on a width of the obstacle. See MPEP 2144.04.

	Regarding claim 7, Nakahishi teaches:
wherein based on a width of the obstacle being narrower than a reference width, the controller is configured to control the driver to move the cleaning robot parallel to the obstacle (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss scenario of fig. 4(a) 
In addition and in the alternative, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Nakahishi wherein based on a width of the obstacle being narrower than a reference width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In this case, the prior arts already teaches wherein based on a width of the obstacle.  See MPEP 2144.04.

	Regarding claim 11, Nakahishi teaches:
driving the cleaning robot (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall;    discuss after fig. 4(a) is complete, then proceed to scenario of figs. 4(a)-4(i);     discuss after fig. 4(i) is complete, proceed to scenario of figs. 4(j)-4(k)); 
reducing a driving speed of the cleaning robot so that the cleaning robot contacts an obstacle, when a distance between the cleaning robot and the obstacle is shorter than or equal to a reference distance (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 
in response to the obstacle being sensed, moving the cleaning robot to perform a first alignment so that a front of the cleaning robot is substantially aligned to the obstacle (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss at least scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall, discuss steps 4a-4m and more steps of aligning including steps where the front of the robot is parallel but not touching the wall, reading on aligned to the wall, discuss “The robot continues cleaning by repeating the same operation each time it reaches a wall or other obstacle”);
	while the cleaning robot is in area containing the obstacle includes while the front of the cleaning robot is aligned to the obstacle (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss at least scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall, discuss steps 4a-4m and more steps of aligning including steps where the front of the robot is parallel but not touching the wall, reading on aligned to the wall, discuss “The robot continues cleaning by repeating the same operation each time it reaches a wall or other obstacle”);
	Nakahishi does not explicitly teach:

	However, MATSOMOTO et al. teaches:
	while the cleaning robot is in area containing the obstacle, increasing a suction force of the cleaning robot (at least fig. 6 [0060]-[0068] discuss wall 92, discuss “increases suction power” when is in dust zones 96 and 97) to clean ([0060]-[0068]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Nakahishi wherein while the cleaning robot is in area containing the obstacle, increasing a suction force of the cleaning robot as taught by MATSOMOTO et al. to clean.

	Regarding claim 12, Nakahishi teaches:
wherein the reducing of the driving speed of the cleaning robot comprises reducing the driving speed of the cleaning robot from a first driving speed to a second driving speed (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall;    discuss after fig. 4(a) is complete, then proceed to scenario of figs. 4(a)-4(i);     discuss after fig. 4(i) is complete, proceed to scenario of figs. 4(j)-4(k);   it can be seen that between figs. 4(a)-4(b) the robot stops its forward movement, reading on reducing driving speed);

	Regarding claim 13, Nakahishi teaches:
wherein the reducing of the driving speed of the cleaning robot comprises reducing the driving speed of the cleaning robot stepwisely (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with 

	Regarding claim 14, Nakahishi teaches:
wherein in response to the first alignment being complete, the controller is configured to control the driver to move the body backwards and to perform a second outline alignment at a second location along a wall adjacent to a first location of the first outline alignment (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss at least scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall, discuss steps 4a-4m and more steps of aligning including steps where the front of the robot is parallel but not touching the wall, reading on aligned to the wall, discuss “The robot continues cleaning by repeating the same operation each time it reaches a wall or other obstacle”);

	Regarding claim 15, Nakahishi teaches:
wherein in response to the first alignment being complete, the controller is configured to control the driver to move the body backwards and to move the body along a curve which causes a second outline alignment at a second location along a wall adjacent to a first location of the first outline 

	Regarding claim 16, Nakahishi teaches:
wherein in response to the left and the right of the front of the body contacting to the obstacle at a first location of the first outline alignment, the controller is configured to control the driver to move the body backwards and to perform a second outline alignment at a second location along a wall adjacent to the first location of the first outline alignment (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss at least scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall, discuss steps 4a-4m and more steps of aligning including steps where the front of the robot is parallel but not touching the wall, reading on aligned to the wall, discuss “The robot continues cleaning by repeating the same operation each time it reaches a wall or other obstacle”);

	Regarding claim 18, Nakahishi teaches:


	Regarding claim 19, Nakahishi teaches:
in response to the first alignment being complete, moving the cleaning robot backwards and moving the cleaning robot along a curve which causes a second outline alignment at a second location along a wall adjacent to a first location of the first outline alignment (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss at least scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall, discuss steps 4a-4m and more steps of aligning including steps where the front of the robot is parallel but not touching the wall, reading on aligned to the wall, discuss “The robot continues cleaning by repeating the same operation each time it reaches a wall or other obstacle”; at least the curved arrows of fig. 4 read on the claimed curve);


in response to the left and the right of the front of the body contacting to the obstacle at a first location of the first outline alignment, moving the cleaning robot backwards and performing a second outline alignment at a second location along a wall adjacent to the first location of the first outline alignment (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss at least scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall, discuss steps 4a-4m and more steps of aligning including steps where the front of the robot is parallel but not touching the wall, reading on aligned to the wall, discuss “The robot continues cleaning by repeating the same operation each time it reaches a wall or other obstacle”);

Claims 2-3, 9-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahishi (US 5,815,880) in view of MATSOMOTO et al. (US 2014/0041145) as applied to claim 1 above, and further in view of Schnittman et al. (US 2008/0276407).
	Regarding claim 2, Nakahishi does not explicitly teach:
wherein in response to a contact of the body to the obstacle being sensed, the controller controls the driver to rotate the cleaning robot on a contact part of the cleaning robot contacting the obstacle;
However, Schnittman et al. teaches:
wherein in response to a contact of the body to the obstacle being sensed, the controller controls the driver to rotate the cleaning robot on a contact part of the cleaning robot contacting the obstacle (figs. 1-13D, [0065]-[0098] discuss robot 100, driving system 400, bump sensor 800, in 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Nakahishi wherein in response to a contact of the body to the obstacle being sensed, the controller controls the driver to rotate the cleaning robot on a contact part of the cleaning robot contacting the obstacle as taught by Schnittman et al. to scrape along the wall and aid wall following.

	Regarding claim 3, Nakahishi teaches:
wherein in response to the front of the body being aligned to the obstacle, the controller is configured to control the driver to move the cleaning robot backwards and forwards predetermined times (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 

	Regarding claim 9, Nakahishi does not explicitly teach:
wherein the sensor comprises: 
a bumper disposed in front of the body, and contacting the obstacle; 
a bumper switch configured to output a contact sensed signal when the bumper contacts the obstacle; and 
an external force transferring member configured to transfer an external force applied from the obstacle to the bumper to the bumper switch;
However, Schnittman et al. teaches:
wherein the sensor comprises: 
a bumper disposed in front of the body, and contacting the obstacle (figs. 1-13D, [0065]-[0098] discuss robot 100, driving system 400, bump sensor 800, in particular at least [0086]-[0098] discuss bump sensor 800 and obstacle;  	           in particular at least [0083]-[0098] discuss robot 100 traveling and the bump sensor 80 detecting/contacting an object/wall, then the robot 100 turns to align the dominant side of the robot with the wall and proceed to drive along the all, discuss as robot is traveling a signal from the proximity sensor 730 due to a nearby wall may result in slow down;  [0084] discuss dominant side is side having proximity sensor 730, [0089] discuss bumps sensor 800 detecting/contacting object/wall and align the side with the wall, [0091] discuss bump sensor 800 determine robot 100 has physically encountered an object,    [0091]-[0094] discuss bumper body 300); 

an external force transferring member configured to transfer an external force applied from the obstacle to the bumper to the bumper switch;
(at least figs. 21 [0114]-[0115] discuss forward portion 301 of body 300 acts as single mechanical bumper, bump sensor 800 is a switch, when the forward portion 310 of the body 300 is compressed, bump sensors detect the bump) to determine when the robot has physically encountered an object ([0114]-[0115])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Nakahishi wherein the sensor comprises: a bumper disposed in front of the body, and contacting the obstacle; a bumper switch configured to output a contact sensed signal when the bumper contacts the obstacle; and an external force transferring member configured to transfer an external force applied from the obstacle to the bumper to the bumper switch as taught by Schnittman et al. to determine when the robot has physically encountered an object.

	Regarding claim 10, Nakahishi does not explicitly teach:
wherein when the bumper contacts the obstacle, the bumper presses the external force transferring member, 
wherein when the external force transferring member is pressed by the bumper, the external force transferring member rotates on a center of rotation to press the bumper switch, and 
wherein when the bumper switch is pressed by the external force transferring member, the bumper switch outputs the contact sensed signal;
However, Schnittman et al. teaches:

wherein when the external force transferring member is pressed by the bumper, the external force transferring member rotates on a center of rotation to press the bumper switch, and 
wherein when the bumper switch is pressed by the external force transferring member, the bumper switch outputs the contact sensed signal; 
(figs. 1-13D, [0065]-[0098] discuss robot 100, driving system 400, bump sensor 800, in particular at least [0086]-[0098] discuss bump sensor 800 and obstacle;  	           in particular at least [0083]-[0098] discuss robot 100 traveling and the bump sensor 80 detecting/contacting an object/wall, then the robot 100 turns to align the dominant side of the robot with the wall and proceed to drive along the all, discuss as robot is traveling a signal from the proximity sensor 730 due to a nearby wall may result in slow down;  [0084] discuss dominant side is side having proximity sensor 730, [0089] discuss bumps sensor 800 detecting/contacting object/wall and align the side with the wall, [0091] discuss bump sensor 800 determine robot 100 has physically encountered an object,    [0091]-[0094] discuss bumper body 300;                at least figs. 21 [0114]-[0115] discuss forward portion 301 of body 300 acts as single mechanical bumper, bump sensor 800 is a switch, when the forward portion 310 of the body 300 is compressed, bump sensors detect the bump; discuss “When the forward portion 301 of the body 300 is compressed from the right side, the right bump sensor detects the bump first, followed by the left bump sensor, due to the compliance of the bumper and the bump detector geometry” indicating the rotation of the forward portion 301) to determine when the robot has physically encountered an object ([0114]-[0115])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Nakahishi wherein when the bumper contacts the obstacle, the bumper presses the external force transferring member, wherein when the external force transferring 

	Regarding claim 11, Nakahishi teaches:
driving the cleaning robot (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall;    discuss after fig. 4(a) is complete, then proceed to scenario of figs. 4(a)-4(i);     discuss after fig. 4(i) is complete, proceed to scenario of figs. 4(j)-4(k)); 
reducing a driving speed of the cleaning robot so that the cleaning robot contacts an obstacle, when a distance between the cleaning robot and the obstacle is shorter than or equal to a reference distance (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall;    discuss after fig. 4(a) is complete, then proceed to scenario of figs. 4(a)-4(i);     discuss after fig. 4(i) is complete, proceed to scenario of figs. 4(j)-4(k);   it can be seen that between figs. 4(a)-4(b) the robot stops its forward movement, reading on reducing driving speed); and 
in response to the obstacle being sensed, moving the cleaning robot to perform a first alignment so that a front of the cleaning robot is substantially aligned to the obstacle (at least figs. 1-8 col 2 line 55 
	while the cleaning robot is in area containing the obstacle includes while the front of the cleaning robot is aligned to the obstacle (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss at least scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall, discuss steps 4a-4m and more steps of aligning including steps where the front of the robot is parallel but not touching the wall, reading on aligned to the wall, discuss “The robot continues cleaning by repeating the same operation each time it reaches a wall or other obstacle”);
	Nakahishi does not explicitly teach:
	while the cleaning robot is in area containing the obstacle, increasing a suction force of the cleaning robot;
	However, MATSOMOTO et al. teaches:
	while the cleaning robot is in area containing the obstacle, increasing a suction force of the cleaning robot (at least fig. 6 [0060]-[0068] discuss wall 92, discuss “increases suction power” when is in dust zones 96 and 97) to clean ([0060]-[0068]).


	In addition and in the alternative, Schnittman et al. also teaches:
	reducing a driving speed of the cleaning robot so that the cleaning robot contacts an obstacle, when a distance between the cleaning robot and the obstacle is shorter than or equal to a reference distance (figs. 1-13D, [0065]-[0098] discuss robot 100, driving system 400, bump sensor 800, in particular at least [0086]-[0098] discuss bump sensor 800 and obstacle;  	           in particular at least [0083]-[0098] discuss robot 100 traveling and the bump sensor 80 detecting/contacting an object/wall, then the robot 100 turns to align the dominant side of the robot with the wall and proceed to drive along the all, discuss as robot is traveling a signal from the proximity sensor 730 due to a nearby wall may result in slow down;  [0084] discuss dominant side is side having proximity sensor 730, [0089] discuss bumps sensor 800 detecting/contacting object/wall and align the side with the wall, [0091] discuss bump sensor 800 determine robot 100 has physically encountered an object, [0097] discuss slow down when there is a wall nearby) to deal with obstacle ([0097])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Nakahishi with reducing a driving speed of the cleaning robot so that the cleaning robot contacts an obstacle, when a distance between the cleaning robot and the obstacle is shorter than or equal to a reference distance as taught by Schnittman et al. to deal with obstacle.

	Regarding claim 12, Nakahishi teaches:
wherein the reducing of the driving speed of the cleaning robot comprises reducing the driving speed of the cleaning robot from a first driving speed to a second driving speed (at least figs. 1-8 col 2 
	In addition and in the alternative, Schnittman et al. also teaches:
wherein the reducing of the driving speed of the cleaning robot comprises reducing the driving speed of the cleaning robot from a first driving speed to a second driving speed (figs. 1-13D, [0065]-[0098] discuss robot 100, driving system 400, bump sensor 800, in particular at least [0086]-[0098] discuss bump sensor 800 and obstacle;  	           in particular at least [0083]-[0098] discuss robot 100 traveling and the bump sensor 80 detecting/contacting an object/wall, then the robot 100 turns to align the dominant side of the robot with the wall and proceed to drive along the all, discuss as robot is traveling a signal from the proximity sensor 730 due to a nearby wall may result in slow down;  [0084] discuss dominant side is side having proximity sensor 730, [0089] discuss bumps sensor 800 detecting/contacting object/wall and align the side with the wall, [0091] discuss bump sensor 800 determine robot 100 has physically encountered an object, [0097] discuss slow down when there is a wall nearby)  to deal with obstacle ([0097])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Nakahishi wherein the reducing of the driving speed of the cleaning robot comprises reducing the driving speed of the cleaning robot from a first driving speed to a second driving speed as taught by Schnittman et al. to deal with obstacle.


wherein the reducing of the driving speed of the cleaning robot comprises reducing the driving speed of the cleaning robot stepwisely (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall;    discuss after fig. 4(a) is complete, then proceed to scenario of figs. 4(a)-4(i);     discuss after fig. 4(i) is complete, proceed to scenario of figs. 4(j)-4(k);   it can be seen that between figs. 4(a)-4(b) the robot stops its forward movement, reading on reducing driving speed); and 

	In addition and in the alternative, Schnittman et al. also teaches:
	wherein the reducing of the driving speed of the cleaning robot comprises reducing the driving speed of the cleaning robot stepwisely (figs. 1-13D, [0065]-[0098] discuss robot 100, driving system 400, bump sensor 800, in particular at least [0086]-[0098] discuss bump sensor 800 and obstacle;  	           in particular at least [0083]-[0098] discuss robot 100 traveling and the bump sensor 80 detecting/contacting an object/wall, then the robot 100 turns to align the dominant side of the robot with the wall and proceed to drive along the all, discuss as robot is traveling a signal from the proximity sensor 730 due to a nearby wall may result in slow down;  [0084] discuss dominant side is side having proximity sensor 730, [0089] discuss bumps sensor 800 detecting/contacting object/wall and align the side with the wall, [0091] discuss bump sensor 800 determine robot 100 has physically encountered an object, [0097] discuss slow down when there is a wall nearby) to deal with obstacle ([0097])
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Nakahishi wherein the reducing of the driving speed of the cleaning 

	Regarding claim 14, Nakahishi teaches:
wherein in response to the first alignment being complete, the controller is configured to control the driver to move the body backwards and to perform a second outline alignment at a second location along a wall adjacent to a first location of the first outline alignment (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss at least scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall, discuss steps 4a-4m and more steps of aligning including steps where the front of the robot is parallel but not touching the wall, reading on aligned to the wall, discuss “The robot continues cleaning by repeating the same operation each time it reaches a wall or other obstacle”);

	Regarding claim 15, Nakahishi teaches:
wherein in response to the first alignment being complete, the controller is configured to control the driver to move the body backwards and to move the body along a curve which causes a second outline alignment at a second location along a wall adjacent to a first location of the first outline alignment (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss at least scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall, discuss steps 4a-4m and more steps of aligning including 

	Regarding claim 16, Nakahishi teaches:
wherein in response to the left and the right of the front of the body contacting to the obstacle at a first location of the first outline alignment, the controller is configured to control the driver to move the body backwards and to perform a second outline alignment at a second location along a wall adjacent to the first location of the first outline alignment (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss at least scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall, discuss steps 4a-4m and more steps of aligning including steps where the front of the robot is parallel but not touching the wall, reading on aligned to the wall, discuss “The robot continues cleaning by repeating the same operation each time it reaches a wall or other obstacle”);

	Regarding claim 18, Nakahishi teaches:
in response to the first alignment being complete, moving the cleaning robot backwards and performing a second outline alignment at a second location along a wall adjacent to a first location of the first outline alignment (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss at least scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 

	Regarding claim 19, Nakahishi teaches:
in response to the first alignment being complete, moving the cleaning robot backwards and moving the cleaning robot along a curve which causes a second outline alignment at a second location along a wall adjacent to a first location of the first outline alignment (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss at least scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall, discuss steps 4a-4m and more steps of aligning including steps where the front of the robot is parallel but not touching the wall, reading on aligned to the wall, discuss “The robot continues cleaning by repeating the same operation each time it reaches a wall or other obstacle”; at least the curved arrows of fig. 4 read on the claimed curve);

	Regarding claim 20, Nakahishi teaches:
in response to the left and the right of the front of the body contacting to the obstacle at a first location of the first outline alignment, moving the cleaning robot backwards and performing a second outline alignment at a second location along a wall adjacent to the first location of the first outline alignment (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahishi (US 5,815,880)  in view of MATSOMOTO et al. (US 2014/0041145) as applied to claim 1 above, and further in view of Park et al. (US 2006/0229774).
	Regarding claim 6, Nakahishi teaches:
wherein based on a width of the obstacle being wider than or equal to a reference width, the controller is configured to control the driver to perform the first alignment so that the front of the body is aligned to the obstacle (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall;    discuss after fig. 4(a) is complete, then proceed to scenario of figs. 4(a)-4(i);     discuss after fig. 4(i) is complete, proceed to scenario of figs. 4(j)-4(k);    discuss rotating on center of rotation P when robot is away from the wall;     therefore the width of the wall is at least detectable by the robot;  in addition as the wall is a tangible wall, it is wider than zero and narrower than infinite);
In addition and in the alternative, Park et al. teaches:

(figs. 1-4, [0037]-[0064] discuss a robot detecting a wall then moves toward it,   in particular at least fig. 1, steps S101-S104 [0042]-[0043],                       fig. 4, [0062]-[0063], in particular (d) for fig. 4 discuss the mobile unit 100 detect a wall and moves toward it;   therefore the width of the wall is at least detectable by the robot) to follow a wall ([0037]-[0064]);         
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Nakahishi wherein based on a width of the obstacle being wider than or equal to a reference width, the controller is configured to control the driver to perform the first alignment so that the front of the body is aligned to the obstacle as taught by Park et al. to follow a wall.

In addition and in the alternative, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Nakahishi wherein based on a width of the obstacle being wider than or equal to a reference width, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In this case, the prior arts already teach wherein based on a width of the obstacle. See MPEP 2144.04.

Claim 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahishi (US 5,815,880)  in view of MATSOMOTO et al. (US 2014/0041145) as applied to claim 1 above, and further in view of HUNG et al. (US 20130228199).
	Regarding claim 17, Nakahishi does not explicitly teach:

However HUNG et al. teaches:
wherein in response to an outline of the obstacle being uneven, the controller is configured to control the driver to avoid the obstacle (at least [0017]-[0020] discuss “to avoid the obstacle or to leave an uneven ground area”) to control at least one of the movement module 150 and the cleaning module 170 ([0017]-[0020]); 	
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Nakahishi wherein in response to an outline of the obstacle being uneven, the controller is configured to control the driver to avoid the obstacle as taught by HUNG et al. to control at least one of the movement module 150 and the cleaning module 170.

Claim 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahishi (US 5,815,880)  in view of MATSOMOTO et al. (US 2014/0041145) and Schnittman et al. (US 2008/0276407) as applied to claim 11 above, and further in view of HUNG et al. (US 20130228199).
	Regarding claim 21, Nakahishi does not explicitly teach:
in response to an outline of the obstacle being uneven, avoiding the obstacle;
However HUNG et al. teaches:
in response to an outline of the obstacle being uneven, avoiding the obstacle (at least [0017]-[0020] discuss “to avoid the obstacle or to leave an uneven ground area”) to control at least one of the movement module 150 and the cleaning module 170 ([0017]-[0020]); 	
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Nakahishi wherein in response to an outline of the obstacle being 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664